DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed November 24, 2021 has been entered.
The objection to claim 38 due to an informality, and the rejection made under 35 U.S.C. § 112(b) are withdrawn in response to the amendment.
With regard to the rejection made under 35 U.S.C. § 112(a), the amendment has corrected the issue discussed at item 9b) of the rejection.  However, with regard to item 9a) of the rejection, Applicant’s arguments have been fully considered, but are not persuasive for at least the following reasons.  Applicant alleges that the limitation, “generating a segmentation boundary associated with the patient’s anatomy based on the probably distribution and statistical confidence value” is supported in paragraphs [042] and [063].  The Examiner has not found support for the limitation in either of these two paragraphs.  Applicant points to the following text of paragraph [042]:
“In one embodiment, computed confidence score or samples from the PDF may also be used as a probabilistic input for determining physiological/biomechanical properties at one or more locations in a vascular or organ/muscle model...In this way, the PDF may provide an understanding of confidence interval or probability density functions of 
	However, this portion of the specification does not discuss, “generating a segmentation boundary...”  It appears to be focusing on the PDF.  It is stating that the PDF is used as a probabilistic input for determining physiological and biomechanical properties in the vascular or organ/muscle model.  It also explains that the PDF may provide understanding of confidence interval or probability density functions of the physiological and biomechanical properties, the latter being computed based on a segmentation boundary.  At most, this portion of the specification is discussing physical and biomedical properties being computed based on a segmentation boundary.  It does not discuss “generating a segmentation boundary...based on the probability distribution and statistical confidence value”.  
	Applicant also points to the following text of paragraph [063]:
“The probability distribution may include a probability density function.”
	This portion of the paragraph [063] does not discuss, “generating a segmentation boundary... based on the probability distribution and statistical confidence value”.  In reviewing paragraph [063] further, the first two sentences of the paragraph read:
“Thus, a segmentation may render various segmentation boundary locations of varying degrees of accuracy. The present disclosure is directed to providing information on the statistical confidence (or statistical uncertainty) of a segmentation by predicting a probability distribution of segmentation boundary locations.”
	The first sentence relates to segmentation boundaries (their location).  The second sentence relates to the statistical confidence/uncertainty of segmentation by predicting a probability distribution, specifically, the probability distribution of segmentation boundary 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The following limitation is not supported by the original disclosure:
	“generating a segmentation boundary associated with the patient's anatomy
based on the probability distribution and statistical confidence value” (claims 21, 29 and 37).  The specification does not appear to describe that a segmentation boundary is generated based on a probability distribution and a statistical confidence value.  Instead, the specification describes 

Subject Matter Not Found
The subject matter of claims 21, 29 and 37 were not found in the prior art.  Claims 22-28 depend from claim 21, claims 30-36 depend from claim 29, and claims 38-40 depend from claim 37.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665